To compel respondent to apportion a sum claimed to be due the state among the several townships.
Denied October 7, 1886.
The auditor-general charged the county with the differences between the sums for which certain parcels of land were sold under Act No. 169, Sec. 124, Laws of 1869, and the amount for which they were bid in by the State prior to the taking effect of the law of 1869.
Held, that said Act was prospective only, and that the county should be credited with the sums illegally charged against it.